Citation Nr: 1409210	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-13 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than October 14, 2008, for the award of aid and attendance benefits.



ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel







INTRODUCTION

The Veteran had active service from February 3, 1943, to May 10, 1943.  He died in January 1995.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeal on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, PA.

Although an individual named L.S. in a June 2009 statement purported to be the appellant's power of attorney, the appellant has not at any point completed a VA power of attorney form in favor of that, or any other, individual, and the record does not otherwise indicate that a fiduciary has been appointed the appellant.
  

FINDINGS OF FACT

1.  On February 8, 2007, the appellant filed her claim seeking entitlement to special monthly pension on the basis of the need for aid and attendance.

2.  The evidence of record establishes that as of February 8, 2007, the appellant was in the need of the aid and attendance of another person.


CONCLUSION OF LAW

The criteria for the award of an effective date of February 8, 2007, for aid and attendance benefits is granted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 3.401(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain duties to notify and assist the appellant in this claim.  See generally, 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013).  The record shows that in August 2007, the appellant was provided with notice of the information and evidence necessary to substantiate a claim for aid and attendance benefits.  Although that notice was provided in a letter denying that claim, in October 2007 the appellant returned a copy of the letter with her annotations explaining why the decision to deny her benefits was incorrect.  Those October 2007 annotations demonstrated that she was actually aware of the information and evidence necessary to substantiate the claim.  In a separate October 2007 correspondence, the RO advised the appellant of the information and evidence necessary to establish an effective date for benefits sought.  

Thereafter, entitlement to the underlying benefit sought was granted in December 2008.  At that point, the underlying claim was substantiated, and no further notice was required with respect to the downstream element of the effective date assigned.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir 2007).  The record shows that the RO afforded the appellant the notice required by 38 U.S.C.A. §§ 5103A and 7105 (West 2002).    

As explained below, the appellant is entitled to an effective date commensurate with the filing of her claim for the underlying benefit sought.  She does not contend that she filed an earlier claim for that benefit, or that entitlement to the benefit arose prior to the referenced date.  Nor does the evidence otherwise suggest that she filed an even earlier claim.  In fact, there is no indication that the appellant ever filed a claim for any VA benefit prior to the date involved in this case.  The appellant has not identified any outstanding information or evidence to obtain, and the record does not otherwise suggest that such information or evidence exists.

Given the above, the Board finds that VA's duties to notify and assist the appellant have been fulfilled. 

Applicable law provides that the effective date of an award of compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The award of compensation payable to a claimant for aid and attendance benefits will be effective the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.401(a).

The appellant filed her claim seeking entitlement to VA Aid and Attendance benefits on February 8, 2007.  In support of her claim she submitted a January 2007 statement by the administrator of an assisted living facility indicating that the appellant had moved into the facility that month.  An accompanying January 2007 statement by Dr. Q. Jamil noted that the appellant was able to walk unaided, but that lung disease limited the distance she could ambulate; he indicated that she required assisted living care for help with medication management and health care monitoring. 

The appellant's claim was denied in an August 2007 rating decision.  She perfected a timely appeal of that decision, and in December 2008, the RO granted entitlement to aid and attendance benefits, with an assigned effective date of October 14, 2008.

In a January 2008 statement, a nurse indicated that the appellant required close monitoring by staff for safety reasons, particularly given the appellant's inability to bathe or use appliances independently, and her memory problems that affected medication management.  

In a February 2008 statement, Dr. P. Vaccaro explained that the appellant required assistance in the areas of medication monitoring and administration, bathing and meal preparation, and was unable to administer her own nebulizer treatments.  He concluded that she was unable to live independently due to several medical conditions.  In a March 2009 statement, Dr. Vaccaro essentially indicated that the appellant had required aid and attendance since at least February 2007.

The report of a December 2008 examination of the appellant by a physician whose name is illegible indicates that she required frequent hospitalization and medical care, and required maximum assistance with all activities of daily living, including bathing, dressing and personal hygiene.  The physician also noted that the appellant was occasionally incontinent, and concluded that she was unsafe and required constant supervision and intervention.  

As noted above, the appellant first submitted a claim seeking entitlement to aid and attendance benefits on February 8, 2007, and this is not in dispute.  In connection with the claim she submitted contemporaneous medical evidence establishing that she was resident in an assisted living facility, and that she required assistance with medication management and health care monitoring.  Subsequent statements by her treating physicians have established that, at least since February 2007, the appellant has required substantial assistance with many of her activities of daily living, and that she is considered unable to live independently without posing a hazard to her health.  

Given the above, the Board finds that the date of claim and the date entitlement arose are commensurate in this case.  Accordingly, the appellant is entitled to an effective fate of February 8, 2007, for the award of aid and attendance benefits.





(CONTINUED ON NEXT PAGE)


ORDER

An effective date of February 8, 2007, for the award of aid and attendance benefits is granted.


____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


